Citation Nr: 0733371	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-15 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to separate compensable disability ratings for 
peripheral neuropathy of the lower extremities, as 
disabilities distinct from the service-connected type 2 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from December 
1958 to June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted service 
connection for diabetes mellitus and assigned a 20 percent 
disability rating.  The veteran disagreed with the disability 
rating assigned, specifically asserting separate disability 
ratings were warranted for diabetic peripheral neuropathy of 
his lower extremities.  

The Board notes that it has recharacterized the issue on 
appeal to comply with the opinion by the United States Court 
of Appeals for Veterans Claims (Court), in Fenderson v. West, 
12 Vet. App. 119 (1999).  In that case, the Court held, in 
pertinent part, that the RO had never properly provided the 
appellant with a statement of the case (SOC) concerning an 
issue, as the document addressing that issue "mistakenly 
treated the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Fenderson. 12 
Vet. App. 132 (1999), emphasis in the original.  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for issuance of a SOC.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal.  In the present case the RO identified 
the issue as involving clear and unmistakable error (CUE).  
However, the veteran's assertion of separate disability 
ratings for peripheral neuropathy is a disagreement with the 
original rating award for the disability of diabetes mellitus 
as the rating schedule provides for separate disability 
ratings for various symptoms of diabetes mellitus.  However, 
the RO issued a SOC providing the appellant with the 
appropriate applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of the 
initial disability evaluation for these conditions.  In 
addition, the appellant's pleadings herein clearly indicate 
that he is aware that his appeal involves the RO's assignment 
of an initial disability evaluation.  Consequently, the Board 
sees no prejudice to the appellant in recharacterizing the 
issues on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluations 
assigned.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has disagreed with the initial rating assigned 
for his service-connected type 2 diabetes mellitus.  
Specifically, he claims that he is entitled to separate 
disability ratings for diabetic peripheral neuropathy of the 
extremities.  

Diabetes mellitus is rated under Diagnostic Code 7913.  This 
rating code instructs that "complications of diabetes are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent rating.  Noncompensable 
complications are deemed part of the diabetic process under 
Diagnostic Code 7913."  38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).  

The key question is whether the veteran's diabetic peripheral 
neuropathy of the extremities are at a compensable disability 
level.  The June 2004 VA examination did an admirable job at 
setting out the symptoms of the veteran's diabetes mellitus 
so that a disability rating could be assigned.  However, the 
veteran has submitted a private medical letter dated March 
2005 which seems to indicate some progression in the 
veteran's diabetic peripheral neuropathy of the extremities.  
This letter also indicates that testing such as nerve 
conduction studies and EMG testing would be useful in 
ascertaining the level of disability resulting from the 
diabetic peripheral neuropathy.  Therefore, the veteran 
should be scheduled for a VA examination.

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his 
service-connected diabetes mellitus and 
diabetic peripheral neuropathy since 
2003.  Subsequently, and after securing 
the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  All information 
obtained should be made part of the file.  
Also obtain all the records of any 
treatment at VA facilities which are not 
already on file.  

2.  The veteran should be accorded a VA 
examination for peripheral neuropathy.  
The report of examination should include a 
detailed account of all manifestations of 
diabetic peripheral neuropathy found to be 
present.  All necessary tests should be 
conducted, specifically nerve conduction 
studies and EMG testing and a narrative of 
the test results should be provided.  The 
examiner should review the results of any 
testing prior to completion of the report. 
The examiner is requested to indicate 
which, if any, extremities are affected by 
the diabetic peripheral neuropathy.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  Following the above, readjudicate the 
veteran's claim for the assignment of 
separate disability ratings for  diabetic 
peripheral neuropathy.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued and 
should include the rating criteria for 
peripheral neuropathy.  The veteran and 
his representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

